Citation Nr: 0334676	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-22 082	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Restoration of a 100 percent schedular rating for residuals 
of prostate cancer, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had verified active military service in the Air 
Force from January 1950 to December 1953 and from April 1971 
to May 1974.  He also had 20 years of prior active military 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
RO, which reduced the veteran's disability rating for 
residuals of prostate cancer from 100 percent to 
noncompensable (zero percent), effective from August 1, 2002.  
The veteran appeals for at least a 60 percent rating for his 
service-connected residuals of prostate cancer.


REMAND

In February 2003, the RO informed the veteran that his claim 
was certified to the Board.  He was also informed that he had 
90 days from the date of the letter or until the Board issues 
its decision, whichever came first, to request a Board 
hearing, submit additional evidence, or to appoint or change 
a representative.  In March 2003, the veteran requested a 
personal hearing.  The Board, in April 2003, sent the veteran 
a letter to clarify what type of Board hearing he wanted.  He 
was asked to check whether he wanted a Board hearing in 
Washington, DC, a hearing before a Veterans Law Judge at the 
RO or whether he was withdrawing his request for a hearing.  
He was told that if he did not respond within 30 days from 
the date of the letter, it would be assumed that he wanted a 
hearing before a Veterans Law Judge at the RO and that 
arrangements would be made to have his case remanded for such 
hearing.  He was informed that this action may significantly 
delay a decision in his appeal, but that the Board was 
required to satisfy his due process rights before proceeding 
with a decision in his appeal.  

The veteran did not respond to the April 2003 Board letter.  
Thus, the RO must schedule a Travel Board hearing for the 
veteran.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  
Accordingly, the case is remanded for the following action:

The RO should schedule a personal hearing 
for the veteran before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the local VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




